Citation Nr: 0011820	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  98-08 555A	)	DATE
	)
	)


THE ISSUE

Whether the May 18, 1998, decision of the Board of Veterans' 
Appeals (Board) denying service connection for hypertension 
and asthma should be revised or reversed on the grounds of 
clear and unmistakable error (CUE).


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The claimant had active military service from May 1955 to 
February 1957.

This matter comes before the Board from a May 1998 motion 
from the claimant for revision or reversal on the grounds of 
clear and unmistakable error (CUE) of a May 1998 Board 
decision which denied service connection for hypertension and 
asthma. 


FINDINGS OF FACT

1.  In a May 18, 1998, decision, the Board found that the 
claims for service connection for hypertension and asthma 
were not well grounded and they were therefore denied. 

2.  There is no medical evidence of record associating either 
the claimant's hypertension or asthma with a disease or 
injury incurred during service or indicating that either 
condition began during service. 

3.  The May 1998 Board decision properly applied the law and 
regulations to the evidence of record.


CONCLUSION OF LAW

The May 18, 1998, Board decision denying service connection 
for hypertension and asthma was not based on clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 1999); 
38 C.F.R. §§ 20.1403 and 20.1404 (1999); 38 U.S.C.A. §§ 1110 
and 5107 (West 1991); 38 C.F.R. §§ 3.102 and 3.303 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In a May 18, 1998, decision, the Board denied the claims of 
entitlement to service connection for hypertension and 
asthma, finding that these claims were not well grounded 
because there was no medical evidence associating the post-
service hypertension and asthma with the claimant's military 
service or indicating that either condition began during 
service.  

In May 1998, the claimant filed a motion for reconsideration 
of the Board's May 1998 decision.  She argued that the Board 
ignored the "reasonable doubt theory."  Her representative 
argued that the Board failed to consider the provisions of 38 
U.S.C.A. § 5107 and 38 C.F.R. § 3.102.  In July 1998, the 
claimant's motion for reconsideration was denied, and she was 
notified that the statement was being construed as a request 
for revision of the May 1998 Board decision on the grounds of 
CUE.  

In April 1999, the Board notified the claimant that, despite 
the July 1998 letter, it would not consider her 1998 motion 
for reconsideration as a motion for CUE unless she informed 
VA within 60 days that she wanted that statement to be 
construed as a motion for CUE.  The claimant was provided a 
copy of the final CUE regulations.  The claimant replied in 
May 1999 that she did seek revision of the Board's May 1998 
decision based on clear and unmistakable error.  She 
contended that there was error in adjudication of these 
claims because "it [had] been said" that she failed to 
complete NA Form 13055 and the June 1993 supplemental 
statement of the case did not clearly identify the records 
upon which the denial was based.  Her representative 
contended that there was error in adjudication of these 
claims because the Board failed to consider provisions 
indicating that service connection can be granted for a 
disease diagnosed after discharge when all the evidence 
establishes that the disease was incurred in service. 


II.  Legal Analysis

The Board has original jurisdiction to determine whether 
clear and unmistakable error exists in a prior final Board 
decision.  Such review may be initiated by the Board on its 
own motion or by a party to the decision.  38 C.F.R. 
§ 20.1400 (1999).  A party disagreeing with the Board's 
denial of a motion for revision based on clear and 
unmistakable error in a prior Board decision can appeal that 
determination to the Court.  38 U.S.C.A. § 7111 (West Supp. 
1999); 38 C.F.R. § 20.1409(d) (1999).

A claim of clear and unmistakable error is not a claim or 
application for Department of Veterans Affairs (VA) benefits.  
Therefore, duties associated with such claims or applications 
are inapplicable, including notification under 38 U.S.C.A. 
§ 5103(a) of the existence of evidence that might complete a 
claimant's application for benefits, the requirements of 
well-groundedness and VA's duty to assist in the development 
of such claims.  38 C.F.R. § 20.1411(c) and (d) (1999).  In 
addition, neither the "benefit of the doubt" rule of 38 
U.S.C.A. § 5107(b), nor the provisions for reopening claims 
on the grounds of new and material evidence under 38 U.S.C.A. 
§ 5108, apply to clear and unmistakable error claims.  38 
C.F.R. § 20.1411(a) and (b) (1999).  A clear and unmistakable 
error motion is not an appeal, and therefore, with certain 
exceptions, it is not subject to the provisions of 38 C.F.R. 
Parts 19 and 20, which pertain to the processing and 
disposition of appeals.  38 C.F.R. § 20.1402 (1999).  
Additionally, Board decisions which have been appealed to and 
decided by a court of competent jurisdiction and decisions on 
issues which have been subsequently decided by a court of 
competent jurisdiction are not subject to review on the basis 
of clear and unmistakable error in Board decisions.  38 
C.F.R. § 20.1400(b) (1999).

There are stringent pleading requirements for CUE claims.  
This is because a claim for CUE is a collateral challenge to 
an otherwise final decision as to which there is a strong 
presumption of validity.  See 64 Fed. Reg. 2137 (January 13, 
1999); see also Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  VA 
regulations specifically define what constitutes a valid 
claim for clear and unmistakable error, and they provide, in 
pertinent part:

§ 20.1403  Rule 1403.  What constitutes 
clear and unmistakable error; what does 
not.

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed.  -  (1) 
General.  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record and 
the law that existed when that decision 
was made.  

(2) Special rule for Board decisions 
issued on or after July 21, 1992.  For a 
Board decision issued on or after July 
21, 1992, the record that existed when 
that decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that 
decision, provided that the documents 
could reasonably be expected to be part 
of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error.  -  (1) 
Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  

(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  

(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

§ 20.1404  Rule 1404.  Filing and 
pleading requirements; withdrawal.

. . . 

(b) Specific allegations required.  The 
motion must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact or 
law in the Board decision, the legal or 
factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  
Non-specific allegations of failure to 
follow regulations or failure to give due 
process, or any other general, non-
specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions which 
fail to comply with the requirements set 
forth in this paragraph shall be denied.

38 C.F.R. §§ 20.1403 and 20.1404 (1999).

In her May 1999 statement, the claimant disagreed with a 
statement that she had not filled out Form NA 13055, as well 
as the findings of a June 1993 supplemental statement of the 
case.  Such contentions are insufficient to satisfy the 
criteria for a motion for revision of the prior Board 
decision on the basis of clear and unmistakable error.  38 
C.F.R. §§ 20.1403(d)(3) (1999).  First, the statement 
concerning her failure to complete NA Form 13055 was 
contained in the Board's 1996 Remand, but not in the Board's 
May 1998 decision.  There was no statement in the May 1998 
decision that the claimant had failed to complete this form, 
and she is therefore not claiming an error was committed in 
the May 1998 Board decision.  Second, she is also not 
claiming an error was committed in the May 1998 Board 
decision when she argues that the RO was erroneous in some 
respect.

The appellant's May 1998 motion and the representative's 
statements allege an error in application of the law, in that 
they have argued or alleged that statutory or regulatory 
provisions extant at the time of the May 1998 decision were 
incorrectly applied by the Board or were ignored by the 
Board.  See 38 C.F.R. § 20.1403(a) (1999).  However, neither 
the claimant nor her representative have raised any 
allegations as to how the result of the May 1998 decision 
would have been manifestly different if the Board had 
correctly considered certain statutory or regulatory 
provisions.  

Moreover, there is no support for the argument that the Board 
failed to consider or incorrectly applied 38 U.S.C.A. §§ 1110 
and 5107 and/or 38 C.F.R. §§ 3.102 and 3.303.  The Board's 
decision clearly discussed the provisions concerning 
entitlement to service connection and the benefit of the 
doubt.  The claimant has disagreed with the Board's 
determination that the benefit of the doubt rule did not 
apply to her situation.  The May 1998 decision expressly 
stated that the benefit of the doubt doctrine did not apply 
since the claims were not well grounded.  This was correct.  
The "benefit of the doubt" rule does not apply until the 
claimant meets the threshold burden of submitting a well-
grounded claim.  38 C.F.R. § 3.102 clearly states that the 
claimant is required to submit evidence sufficient to justify 
a belief in a fair and impartial mind that the claim is well 
grounded.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
has concluded that the "benefit of the doubt" rule does not 
shift the initial burden to submit a facially valid claim 
from the claimant to VA.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-56 (1990).  

The claimant has not disagreed with the Board's conclusion 
that these claims were not well grounded, and any such 
allegation would not be CUE because that would merely be a 
disagreement with how the evidence was evaluated.  The 
claimant seems to imply that her claims were denied due to 
failure to locate her service medical records.  However, the 
May 1998 decision states that the claims were not well 
grounded based on the lack of medical nexus evidence - a fact 
not dependent on the presence or absence of service medical 
records.  

Accordingly, the Board concludes that the May 1998 Board 
decision properly applied the law and regulations to the 
evidence of record.  A clear and unmistakable error is 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(citation omitted); see also 38 C.F.R. §§ 20.1403(a) and (c) 
and 20.1404(b) (1999).  In this case, the Board finds that 
the claimant has failed to present persuasive reasons why the 
May 1998 Board decision was clearly and unmistakably 
erroneous to the extent that, if the alleged error(s) had not 
been committed, the outcome would have been manifestly 
different.  


ORDER

The claimant's motion for revision or reversal of the May 18, 
1998, decision of the Board of Veterans' Appeals denying 
service connection for hypertension and asthma is denied.



		
	JAMES W. ENGLE
Acting Member, Board of Veterans' Appeals


 


